Title: John W. Campbell to Thomas Jefferson, 19 September 1809
From: Campbell, John W.
To: Jefferson, Thomas


          Respected Sir Petersburg Sep 19th 1809
          I feel sensibly my obligations for your attention to my letter. From looking over the list of your official Papers & other Writings I am induced to believe that I could Select what would amount to an Octavo Volume which I would be happy to have the honour of publishing.
          
          The “Reports,” While Secretary of State Messages to Congress & Summary View,
          These or such of them as you might select, I would publish without the fear of being unrewarded for my trouble.
           I have lately published in conjunction with Hopkins & Earle, of Philadelphia, “Gillies’s History of the World, from the Riegn of Alexander, to that of Augustus,” which I would be willing to offer as a sample of the accuracy of my publications.
          I submit the proposal to your goodness & Wisdom, and solicit with diffidence & respect an Answer by mail.
          I am with Sincerity & esteem Your Humb. Servt. J. W. Campbell
        